
	

114 HR 223 PCS: Great Lakes Restoration Initiative Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 439114th CONGRESS
		2d Session
		H. R. 223
		IN THE SENATE OF THE UNITED STATES
		April 27, 2016Received; read twice and placed on the calendarAN ACT
		To authorize the Great Lakes Restoration Initiative, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Great Lakes Restoration Initiative Act of 2016. 2.Great Lakes Restoration InitiativeSection 118(c)(7) of the Federal Water Pollution Control Act (33 U.S.C. 1268(c)(7)) is amended—
 (1)by striking subparagraphs (B) and (C) and inserting the following:  (B)Focus areasIn carrying out the Initiative, the Administrator shall prioritize programs and projects, to be carried out in coordination with non-Federal partners, that address the priority areas described in the Initiative Action Plan, including—
 (i)the remediation of toxic substances and areas of concern; (ii)the prevention and control of invasive species and the impacts of invasive species;
 (iii)the protection and restoration of nearshore health and the prevention and mitigation of nonpoint source pollution;
 (iv)habitat and wildlife protection and restoration, including wetlands restoration and preservation; and
 (v)accountability, monitoring, evaluation, communication, and partnership activities. (C)Projects (i)In generalIn carrying out the Initiative, the Administrator shall collaborate with other Federal partners, including the Great Lakes Interagency Task Force established by Executive Order No. 13340 (69 Fed. Reg. 29043), to select the best combination of programs and projects for Great Lakes protection and restoration using appropriate principles and criteria, including whether a program or project provides—
 (I)the ability to achieve strategic and measurable environmental outcomes that implement the Initiative Action Plan and the Great Lakes Water Quality Agreement;
 (II)the feasibility of— (aa)prompt implementation;
 (bb)timely achievement of results; and (cc)resource leveraging; and
 (III)the opportunity to improve interagency, intergovernmental, and inter-organizational coordination and collaboration to reduce duplication and streamline efforts.
 (ii)OutreachIn selecting the best combination of programs and projects for Great Lakes protection and restoration under clause (i), the Administrator shall consult with the Great Lakes States and Indian tribes and solicit input from other non-Federal stakeholders.
 (iii)Harmful algal bloom coordinatorThe Administrator shall designate a point person from an appropriate Federal partner to coordinate, with Federal partners and Great Lakes States, Indian tribes, and other non-Federal stakeholders, projects and activities under the Initiative involving harmful algal blooms in the Great Lakes.;
 (2)in subparagraph (D)— (A)by striking clause (i) and inserting the following:
					
 (i)In generalSubject to subparagraph (J)(ii), funds made available to carry out the Initiative shall be used to strategically implement—
 (I)Federal projects; (II)projects carried out in coordination with States, Indian tribes, municipalities, institutions of higher education, and other organizations; and
 (III)operations and activities of the Program Office, including remediation of sediment contamination in areas of concern.; 
 (B)in clause (ii)(I), by striking (G)(i) and inserting (J)(i); and (C)by inserting after clause (ii) the following:
					
						(iii)Agreements with non-Federal entities
 (I)In generalThe Administrator, or the head of any other Federal department or agency receiving funds under clause (ii)(I), may make a grant to, or otherwise enter into an agreement with, a qualified non-Federal entity, as determined by the Administrator or the applicable head of the other Federal department or agency receiving funds, for planning, research, monitoring, outreach, or implementation of a project selected under subparagraph (C), to support the Initiative Action Plan or the Great Lakes Water Quality Agreement.
 (II)Qualified non-Federal entityFor purposes of this clause, a qualified non-Federal entity may include a governmental entity, nonprofit organization, institution, or individual.; and
 (3)by striking subparagraphs (E) through (G) and inserting the following:  (E)Scope (i)In generalProjects may be carried out under the Initiative on multiple levels, including—
 (I)locally; (II)Great Lakes-wide; or
 (III)Great Lakes basin-wide. (ii)LimitationNo funds made available to carry out the Initiative may be used for any water infrastructure activity (other than a green infrastructure project that improves habitat and other ecosystem functions in the Great Lakes) for which financial assistance is received—
 (I)from a State water pollution control revolving fund established under title VI; (II)from a State drinking water revolving loan fund established under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12); or
 (III)pursuant to the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3901 et seq.). (F)Activities by other Federal agenciesEach relevant Federal department or agency shall, to the maximum extent practicable—
 (i)maintain the base level of funding for the Great Lakes activities of that department or agency without regard to funding under the Initiative; and
 (ii)identify new activities and projects to support the environmental goals of the Initiative. (G)Revision of Initiative Action Plan (i)In generalNot less often than once every 5 years, the Administrator, in conjunction with the Great Lakes Interagency Task Force, shall review, and revise as appropriate, the Initiative Action Plan to guide the activities of the Initiative in addressing the restoration and protection of the Great Lakes system.
 (ii)OutreachIn reviewing and revising the Initiative Action Plan under clause (i), the Administrator shall consult with the Great Lakes States and Indian tribes and solicit input from other non-Federal stakeholders.
 (H)Monitoring and reportingThe Administrator shall— (i)establish and maintain a process for monitoring and periodically reporting to the public on the progress made in implementing the Initiative Action Plan;
 (ii)make information about each project carried out under the Initiative Action Plan available on a public website; and
 (iii)provide to the House Committee on Transportation and Infrastructure and the Senate Committee on Environment and Public Works a yearly detailed description of the progress of the Initiative and amounts transferred to participating Federal departments and agencies under subparagraph (D)(ii).
 (I)Initiative Action Plan definedIn this paragraph, the term Initiative Action Plan means the comprehensive, multi-year action plan for the restoration of the Great Lakes, first developed pursuant to the Joint Explanatory Statement of the Conference Report accompanying the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2010 (Public Law 111–88).
					(J)Funding
 (i)In generalThere is authorized to be appropriated to carry out this paragraph $300,000,000 for each of fiscal years 2017 through 2021.
 (ii)LimitationNothing in this paragraph creates, expands, or amends the authority of the Administrator to implement programs or projects under—
 (I)this section; (II)the Initiative Action Plan; or
 (III)the Great Lakes Water Quality Agreement..  Passed the House of Representatives April 26, 2016.Karen L. Haas,Clerk April 27, 2016Received; read twice and placed on the calendar 